DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment & Applicant’s Remarks
The Amendment filed 02/09/2022 overcomes the interpretation of claim 10 under 35 USC 112(f). 
Applicant is correct in the assumption that Examiner intended to reject claim 11 under 35 USC 101 instead of claim 10. The rejection is withdrawn in view of the amendment to claim 11 as filed on 02/09/2022.
Applicant’s arguments with respect to the rejection of claim 3 under 35 USC 112(b) have been fully considered and are persuasive. The rejection of claim 3 is withdrawn in view of Applicant’s remarks and the amendment to claim 3 as filed on 02/09/2022. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to the McCarey reference used in the previous grounds of rejection of claims 1, 10 and 11 have been fully considered and found persuasive. The closest prior art of record, either alone or in combination, does not expressly teach all of the limitations as recited in amended independent claims 1, 10 and 11. The remaining dependent claims are allowed by virtue of their dependency from allowed claims 1, 10 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668